Citation Nr: 0632124	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-35 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1979 to March 
1982.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claim is currently under the 
jurisdiction of the Detroit, Michigan, RO.

In April 2005, the Board denied the veteran's claim for 
service connection and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a May 2006 
Joint Motion to Vacate and Remand, the Court entered an Order 
in May 2006 vacating the Board's decision and remanding for 
further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that as a result of personal assault 
during service, he has PTSD.  He has submitted military 
records which corroborate his assertion of having been 
assaulted by drill sergeants during service.  Though he has 
submitted an opinion from a private psychologist indicating 
that he has PTSD as a result of this military trauma (see 
October 2001 report of E.M. Tripi, Ph.D.), the VA medical 
records do not clearly indicate such nexus and leave some 
doubt as to the veracity of some of his allegations as they 
pertain to PTSD.

During hospitalization in August 2000, a psychology 
consultation was conducted and the examiner indicated that at 
that time, it was unclear whether the veteran suffered from 
PTSD related to his military experience.  

Inpatient VA treatment records from hospitalization in 
September 2000 indicate that the veteran asked for treatment 
for nightmares and flashbacks related to his military trauma.  
He was informed that no one had seen evidence of nightmares 
or flashbacks during hospitalization and it was requested 
that he permit hospital staff to contact his spouse for 
corroborating information.  However, he refused permission, 
even though he alleged that the nightmares and flashbacks 
were the cause of the break up of the marriage.  (Other 
hospital reports during this inpatient hospitalization 
indicate that he stated that his spouse threw him out due to 
increasing use of cocaine.)  

VA hospital records for inpatient treatment in February and 
March 2005 indicate that the veteran presented to the 
hospital without any of his medications, alleging that he had 
left them in Detroit.  However, when his records were 
checked, it was determined that he had not filled his 
medications (including psychiatric medications) since the 
previous summer.  The examiner refused to refill any 
prescriptions since it appeared that he had not been taking 
any, which raises the question of whether there was any need 
for the medications in the first instance.  

Also, VA inpatient hospital records dated in October 2005 
indicate that in the middle of the night, the veteran went to 
the activity room, lifted up a chair, and gestured to throw 
the chair out of the window.  The police was called and he 
was escorted back to his room.  He reported that he was 
having a nightmare at that time.  However, the staff reported 
that there was no indication that he was asleep during that 
time.  The question was raised as to whether he should 
undergo PTSD scoring and neuropsychological testing.  
However, hospital personnel noted the prior psychological 
findings in 2000 ("As to whether the veteran suffers from a 
PTSD related to his boot camp experiences remains unclear.  
Nonetheless, [his] complaints of anxiety, sleep disturbance 
and intrusive memories and nightmares warrant treatment"), 
and indicated that the veteran's presentation was very 
similar to the presentation in 2000.  Thus, no further 
testing was conducted at that time.  

The Board finds, however, that the issue of whether the 
veteran has PTSD related to inservice trauma remains 
unresolved.  Further testing and evaluation is necessary to 
determine if indeed the veteran has PTSD and if the PTSD is 
related to the inservice trauma. 

The Board notes that the veteran has been notified of the 
Veterans Claims Assistance Act of 2000 (VCAA) and that his 
attorney is well-aware of the notice and duty to assist 
requirements under the law.  His attorney has indicated, via 
letter in August 2006, that he waives any further VCAA 
notice.  

Regarding the duty to assist, it appears that there may be 
additional outstanding medical records from St. John Health 
System, as a prior request for these records was returned 
because the authorization had expired.  As remand is required 
for other reasons, an additional attempt to obtain these 
records should be made, following receipt of an appropriate 
authorization.  Moreover, current VA treatment records should 
be obtained, from January 2006 to the present.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the records from 
St. John Health System for the period from 
June 1999 to September 1999, after securing 
the necessary release.

2.  The RO should obtain current VA mental 
health treatment records from January 2006 
to the present from the Detroit VA medical 
center.

3.  The veteran should be scheduled for VA 
PTSD examination by a psychiatrist to 
determine whether the veteran, in 
accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM IV), has PTSD and if 
PTSD is due to the verified inservice 
personal assault.  All necessary testing 
should be conducted.  If a period of 
observation and evaluation is necessary, 
arrangements for this should be made.  
Prior to the evaluation, the claims folder 
must be made available to and reviewed by 
the examiner.  The examiner is to indicate 
whether the veteran has PTSD and if so, 
whether it is at least as likely as not 
(50 percent probability or more) that PTSD 
is due to the veteran's verified inservice 
personal assault.  Any difference in 
opinion with prior opinions or changes in 
diagnoses should be fully explained.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


